08-3356-cv
     Brotherhood of Locomotive Engineers & Trainmen v. The Long Island Railroad Company




 1                               UNITED STATES COURT OF APPEALS
 2                                   FOR THE SECOND CIRCUIT
 3
 4                                           SUMMARY ORDER
 5
 6   RULINGS BY SUMM ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 7   SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED
 8   BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
 9   W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
10   M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
11   NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER MUST SERVE A COPY
12   OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
13
14           At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
15   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
16   on the 6th day of April, two thousand and ten.
17
18   PRESENT:
19
20                GUIDO CALABRESI,
21                ROBERT D. SACK,
22                           Circuit Judges,
23                EDWARD R. KORMAN,
24                           District Judge.*
25   ___________________________________________________
26
27   BROTHERHOOD OF LOCOMOTIVE ENGINEERS & TRAINMEN, a Division of the Rail
28   Conference of the International Brotherhood of Teamsters,
29                                Petitioner-Appellee,
30
31                   -v.-                                                     No. 08-3356-cv
32
33   LONG ISLAND RAILROAD COMPANY,
34                           Respondent-Appellant.
35   ____________________________________
36
37
38


             *
              The Honorable Edward R. Korman, Senior Judge of the United States District Court for
     the Eastern District of New York, sitting by designation.

                                                        -1-
 1   For Respondent-Appellant:              RICHARD SCHOOLMAN, Stephen N. Papandon, and
 2                                          Kevin P. McCaffrey, of counsel, Catherine A. Rinaldi, Vice
 3                                          President/General Counsel & Secretary, The Long Island
 4                                          Rail Road Company, Jamaica, N.Y.
 5
 6   For Petitioner-Appellee:               MICHAEL S. WOLLY, Jeffrey W. Burritt, Zwerdling, Paul,
 7                                          Kahn & Wolly, P.C., Washington, D.C.
 8
 9
10
11   UPON DUE CONSIDERATION of the appeal from the United States District Court for the
12   Eastern District of New York (Irizarry, J.) IT IS HEREBY ORDERED, ADJUDGED, AND
13   DECREED that the judgment of the District Court is AFFIRMED.
14
15
16
17          Respondent-Appellant Long Island Railroad Company (“the Railroad”) appeals from the

18   decision of the United States District Court for the Eastern District of New York (Irizarry, J.),

19   which granted the petition of Petitioner-Appellee the Brotherhood of Locomotive Engineers and

20   Trainmen (“the Union”) to enforce an award of Public Law Board 6846, an adjustment board

21   created pursuant to the Railway Labor Act (“RLA”), 45 U.S.C. § 153. We assume the parties’

22   familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.

23          We previously remanded this case to the District Court so that it could provide further

24   explanation as to its reasoning in selecting pre-judgment interest rates.1 The District Court has

25   now provided that additional explanation, and we resume our consideration of the case.

26          “The rate of pre-judgment interest is within the broad discretion of the district court.”

27   N.Y. Marine & Gen. Ins. Co. v. Tradeline (L.L.C.), 266 F.3d 112, 131 (2d Cir. 2001) (alterations

28   omitted). “In exercising such discretion, the court is to take into consideration (i) the need to

29   fully compensate the wronged party for actual damages suffered, (ii) considerations of fairness

30   and the relative equities of the award, (iii) the remedial purpose of the statute involved, and/or


            1
               We also identified error in the District Court’s selection of a start date for pre-judgment
     interest rates. The District Court corrected this error on remand, and neither party objects to the
     newly selected date.

                                                      -2-
 1   (iv) such other general principles as are deemed relevant by the court.” Jones v. UNUM Life Ins.

 2   Co. of Am., 223 F.3d 130, 139 (2d Cir. 2000) (internal quotation marks omitted).

 3          The Railroad argues that the District Court’s latest order suffers from the same flaw as its

 4   previous order, and provides no basis on which we can assess whether it abused its discretion.

 5   We disagree. Here, the District Court justified the rates it chose by looking to how the NLRB

 6   calculated interest in the analogous context of back pay awards. See New Horizons for the

 7   Retarded, Inc., 283 NLRB 1173, 1174 (1987) (requiring that interest on back pay awards should

 8   be “computed at the ‘short-term Federal rate’ for the underpayment of taxes” as assessed by the

 9   IRS). It also noted that the rates it selected were lower than those awarded by other district

10   courts within the Second Circuit in analogous labor disputes. In other words, the District Court

11   considered (a) the nature of the specific claims at issue, and (b) how analogous claims were

12   treated in other settings. We see no abuse of discretion in this approach. Cf. Jones, 223 F.3d at

13   140 (vacating a pre-judgment interest rate because the District Court had relied solely on a case

14   that bore “no obvious similarity” to the case at hand). Nor do we find any reason to think that

15   these rates are not “fair and equitable,” as the District Court believed them to be.

16          Because the District Court did not abuse its discretion, we have no occasion to consider

17   the Railroad’s suggestion that a different rate would have been more appropriate, nor need we

18   address the Union’s contention that the Railroad failed to make such arguments before the

19   District Court.

20          For the foregoing reasons, the order of the District Court is AFFIRMED.

21

22                                         FOR THE COURT:
23                                         Catherine O’Hagan Wolfe, Clerk of the Court




                                                      -3-